 

Exhibit 10.2

 

[tex10-4logo.jpg]

 

MASTER SERVICES AGREEMENT

By and Between

 

TME RESEARCH

And

The National Reference Laboratory for Breast Health, Inc.

 

This Master Services Agreement (“Agreement”) is effective as of September 1,
2014 and is by and between TME Research LLC (“TME RESEARCH”), with a principal
place of business at 250 Cetronia Road, Suite 302, Allentown, PA 18104, and The
National Reference Laboratory for Breast Health, Inc. (“COMPANY”), with a
principal place of business at 1616 Eastlake Ave. East, Suite 360, Seattle, WA
98102.

 

WHEREAS, TME RESEARCH is engaged in the business of providing Breast Cancer
Study and Research Services such as access to tissue and patient registries,
study concept and design; IRB interface services, on-line database development,
study implementation including study set-up, launch, investigator recruitment,
and oversight, data monitoring; and associated work including but not limited to
data analysis, summary, and preparation for publication and/ or public release,
as well as access to the TME Scientific Advisory Board; and

 

WHEREAS, COMPANY is in the business of developing innovative breast health
products and services designed to provide critical information that empowers
women and their healthcare providers to take charge of and protect their breast
health today and in the future and;

 

Whereas COMPANY desires to acquire and analyze matched sets of patient tissue
with clinically annotated data with its NextCYTE microarray test and

 

Whereas TME RESEARCH desires to provide such specific services to COMPANY as
specifically defined in an attachment to this Agreement and under the
restrictions set out in agreed upon terms and conditions;

 

Now therefore, for and in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
agree as set forth herein.

 

1.          DEFINITIONS

 

1.1        "TME RESEARCH Data” means any TME RESEARCH data and information
provided to COMPANY by TME RESEARCH for use under this Agreement or applicable
Statement(s) of Work, including all patient electronic medical data of which
such data shall be de-identified and provided in accordance with Data
Specifications set forth in this Agreement. For the purpose of this Agreement,
TME RESEARCH Data shall not include any patient tissue samples or the like
provided by TME Research to COMPANY. For the purpose of this Agreement, TME
RESEARCH Data shall not include any data subject to any applicable law, legal,
contractual, or other restriction against such provision of data by any source
of such data.

 

1.2        “Applicable Law” means any international, national, federal, state,
provincial, commonwealth, or local government law, statute, rule, requirement,
code, regulation, or ordinance that applies to either party or to the services
or this Agreement, and includes without limitation, rules of HIPAA.

 

Page 1 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

1.3           “Confidential Information” means information in the possession or
under control of either TME RESEARCH or COMPANY including without limitation the
terms and content of this Agreement, the TME RESEARCH Data, and protocols, the
analytical algorithms and techniques used by TME RESEARCH and/or COMPANY.
Confidential Information does not include information which was known to the
receiving party or was in the public domain before disclosure, which becomes
part of the public domain after disclosure by publication or other means except
by a breach of this Agreement by the receiving party, was received from a third
party under no duty or obligation of confidentiality to the disclosing party, or
was independently developed by the receiving party without reference to the
Confidential Information.

 

1.4          “Data Specifications” means the method, format, structure,
organization, and content of the data that TME RESEARCH will provide to COMPANY
as further specified in the applicable SOW and which Data Specifications may be
modified from time to time in accordance with this Agreement.

 

1.5          “COMPANY Data” means data in the possession of COMPANY that was not
provided by TME RESEARCH. In the event that COMPANY obtains data from other
sources and that data is part of the TME RESEARCH Data at the time that
duplicate data is obtained from another source by COMPANY, then the TME RESEARCH
Data shall continue to be considered to be TME RESEARCH Data.

 

1.6          “HIPAA” means the Health Insurance Portability and Accountability
Act of 1996, 42 U.S.C. §1302d et seq., as amended by the Health Information
Technology for Economic and Clinical Health Act, Title XIII of Division A and
Title IV of Division B of the American Recovery and Reinvestment Act of 2009,
Pub. L. No. 111-5, and implementing regulations promulgated thereunder,
including the Privacy Standards, 45 C.F.R. Parts 160 and 164, and the omnibus
rule changes to the Privacy and Security Rules, as may be amended from time to
time.

 

1.7           “Intellectual Property” means all: (i) copyrights (including,
without limitation, the right to reproduce, distribute copies of, display and
perform the copyrighted work and to prepare derivative works), copyright
registrations and applications, trademark (“TM”) rights, trademark registrations
and applications, patent rights, patent applications and patent issuances, trade
names, mask-work rights, Trade Secrets, moral rights, author’s rights, privacy
rights, publicity rights, algorithms, rights in packaging, goodwill and other
proprietary rights and all renewals and extensions thereof; (ii) intangible
legal rights or interests evidenced by or embodied in any idea, design, concept,
technique, invention, discovery, enhancement or improvement, whether or not
patentable, copyrightable or trademarkable; and (iii) all derivatives of any of
the foregoing.

 

2.           SERVICES

 

2.1          TME RESEARCH will provide to COMPANY the services set forth in
Exhibit A, a Statement of Work (“SOW”), which sets out with specificity the
services and deliverables to be provided and the fees to be paid. Additional
SOWs may be executed by the parties and will be incorporated into and governed
by this Agreement for any other projects agreed to by the parties that will be
governed under this Agreement. If any term in a SOW conflicts with this
Agreement, the SOW will control. All tissue samples provided to COMPANY under
this Agreement or any SOW shall become and remain the exclusive and sole
property of the COMPANY; however, use of such tissue samples shall remain as
restricted in the related SOW under which they are provided.

 

2.2          Either party may request changes to any services or deliverables
set forth in an SOW by submitting a written request detailing the proposed
changes to the other party. The parties agree to negotiate and execute an
amendment reflecting agreed-upon changes and any related terms.

 

3.           LICENSE GRANT

 

Subject to the terms and conditions of this Agreement, TME RESEARCH hereby
grants COMPANY a limited, non-exclusive, nontransferable, except as provided
herein, right and license to the TME RESEARCH Data and tissue samples for use
exclusively as set forth within any SOW under this Agreement. Nothing herein
shall restrict TME RESEARCH from using TME RESEARCH Data for any and all
purposes anywhere in the world.

 

Page 2 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

4.           PAYMENTS

 

4.1          COMPANY will pay to TME RESEARCH the fees specified in the
applicable SOW. TME RESEARCH shall deliver all deliverables under an SOW
provided that COMPANY has fulfilled all of its payment obligations to date and
subject to IRB approval(s). All invoiced amounts for services performed in
accordance with the terms and conditions of this Agreement and any SOW are due
net thirty (30) days from the date of invoice. If COMPANY identifies items in an
invoice which are disputed, COMPANY will notify TME RESEARCH in writing, noting
its objection to the disputed item(s) with specificity, within ten (10) working
days of the date of the invoice.

 

4.2          In addition to all of the payments otherwise required under this
Agreement, exclusive of any taxes imposed upon TME RESEARCH’ net income, COMPANY
shall pay any and all taxes, duties, or excises imposed upon any payments made
to TME RESEARCH hereunder by any governmental authority, including without
limitation any sales, use, service, value-added, withholding or similar taxes.

 

5.           TERM AND TERMINATION

 

5.1          This Agreement will commence on the Effective Date and will
terminate on the third (3rd) anniversary of the Effective Date unless earlier
terminated in accordance with this Agreement, or unless extended by a written
amendment and signed by both parties. Any SOW, the duration of which extends
beyond the expiration or termination of this Agreement, will continue to be
performed for the term of such SOW, and will continue to be governed by the
terms of this Agreement, which terms shall remain in effect beyond the
expiration or termination of this Agreement solely with respect to such SOW,
unless such SOW is also terminated in accordance with the terms and conditions
of this Agreement.

 

5.2          Either party may immediately terminate this Agreement or any
individual Statement(s) of Work, or TME RESEARCH may suspend performance of
Services, for a material breach of this Agreement or the applicable Statement(s)
of Work by the other party (the “Breaching Party”), provided that the Breaching
Party fails to cure such material breach within forty-five (45) days (or thirty
(30) days for payment breaches) after receipt of written notice specifying such
material breach.

 

5.3          Either party may immediately terminate this Agreement or any SOW
upon written notice to the other party upon the happening of any of the
following events: (i) if any certificate, authorization, approval or exemption
from a regulatory authority required for the conduct of the services is revoked,
suspended, or expires without renewal; (ii) if the continuation of the services
would be rendered illegal or in violation of Applicable Law; or (iii) upon the
other party’s becoming insolvent or unable to pay all material debts when due,
including without limitation if the other party files a petition in bankruptcy,
or enters into an agreement with its creditors, or applies for or consents to
the appointment of a receiver or trustee, or makes an assignment for the benefit
of creditors, or suffers or permits the entry of any order adjudicating it to be
bankrupt or insolvent, prompt Notice of such event to be provided to the other
party to the extent permissible under any Applicable Law.

 

5.4          Either party may terminate this Agreement or any SOW without cause
upon sixty (60) days prior written notice to the other party, or as may be
otherwise provided in a SOW.

 

5.5          Upon receipt of notice of termination of this Agreement or any
Statement(s) of Work by either party: (i) the parties will, as soon as
reasonably practicable and in accordance with Applicable Laws, discontinue
providing the applicable services, and no payments from COMPANY to TME RESEARCH
will be refundable unless otherwise defined in a SOW.

 

5.6          Termination of this Agreement or of a SOW for any reason shall not
affect the rights of the parties that have accrued on or before termination.

 

Page 3 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

6.           CONFIDENTIALITY AND PRIVACY COMPLIANCE

 

6.1         In the event the receiving party (i) is required by Applicable Law
to disclose the disclosing party’s Confidential Information, or (ii) receives a
subpoena, other validly issued administrative or judicial order, or a request
pursuant to regulatory audit, requesting Confidential Information of the
disclosing party, then in any such case the receiving party may, to the limited
extent necessary to comply with the requirements of 6. l(i) or (ii), disclose
the other party’s Confidential Information. In such event, to the extent
practicable and permitted by Applicable Law or the requesting government agency,
the receiving party shall promptly notify the disclosing party in writing of
such request and provide reasonable assistance to the disclosing party, at the
disclosing party’s expense, if the disclosing party wishes to seek a protective
order or similar relief.

 

6.2         Each party may use the other party’s Confidential Information only
in connection with its rights and obligations under this Agreement. Except as
expressly permitted herein, each party will maintain in confidence and will not
disclose the other party’s Confidential Information, using the same degree of
care, but no less than reasonable care, as it uses to protect its own
confidential information of a similar nature. The receiving party may disclose
the disclosing party’s Confidential Information only to the receiving party’s
respective employees, independent contractors, outside consultants (including
its legal counsel, its insurance carriers and agents, and its financial and
accounting advisers) and actual and potential investors, lenders, acquirers and
collaborators who (i) have a need to know such Confidential Information; (ii)
are made aware of the Confidential Information’s confidential or proprietary
nature; and (iii) are under a written obligation to protect confidential or
proprietary information (including the Confidential Information) no less
restrictive than the obligations set forth herein. To the extent necessary to
discharge a party’s obligations under this Agreement, that party may disclose
the other party’s Confidential Information to regulatory authorities, ethics
committees, and institutional review boards. To the extent that Confidential
Information contains the disclosing party’s standard operating procedures,
confidential product specifications, proprietary data, trade secrets, or
proprietary methods, no portion thereof may be photocopied or replicated in any
way.

 

6.3         TME RESEARCH and COMPANY will comply with all Applicable Law
relating to protection of personal information contained in the TME RESEARCH
Data and COMPANY databases, respectively. Notwithstanding anything to the
contrary herein, all individually identifiable information shall only be used
and disclosed in accordance with HIPAA and Applicable Law. Any TME RESEARCH Data
provided by TME RESEARCH to COMPANY will be provided in accordance with the Data
Specifications as set forth in the applicable SOW, and any COMPANY Data and/or
TME RESEARCH Data provided to a third party as intended under this Agreement or
any SOW will be provided in accordance to HIPAA, specifically in a manner
consistent with 45 C.F.R. Section 164.514(b). Should COMPANY discover any TME
RESEARCH Data that it reasonably should know should be de-identified as
described above which is not de-identified, COMPANY will use its best efforts to
promptly notify TME RESEARCH of such occurrence.

 

6.4         Disposal of Confidential Information. Each Party agrees that, upon
the disclosing party’s written request, the receiving party will return to the
disclosing party or destroy, as reasonably directed by the disclosing party. The
foregoing notwithstanding, each receiving party may retain one (1) archival copy
of the disclosing party’s Confidential Information in a limited access file for
purposes of monitoring its ongoing obligations hereunder and to comply with any
applicable regulatory requirements.

 

6.5         No License Granted. Except as provided herein or specifically in a
SOW hereunder, disclosure of Confidential Information under this Agreement shall
not be construed to create in or grant to the receiving party any license,
right, title, interest, or ownership in or to any of the disclosing party’s
Confidential Information.

 

Page 4 of 8 Confidential TME Research July 2014 Vers.02cf  

 



 

 

 

6.6          Injunctive Relief. Each party agrees that a breach of this
Agreement by the receiving party may result in irreparable harm to the
disclosing party for which money damages would be inadequate. Consequently, in
the event of a breach or threatened breach by the receiving party of this
Agreement, the disclosing party shall be entitled, without the requirement of
posting a bond or other security, to seek equitable relief, including injunctive
relief and specific performance in addition to other remedies available to the
disclosing party at law or in equity.

 

7.           OWNERSHIP

 

7.1         No right or license, or assignment of either party's patent,
copyright, trademark, trade secret is granted under this Agreement.

 

7.2         As between the parties, each party will retain full and exclusive
ownership of all right, title, and interest in and to all of its Intellectual
Property, including materials, documents, Data, methodologies, systems and
inventions provided by either party to the other hereunder, except to the extent
stated otherwise herein this Section 7.

 

7.3         Any and all materials, documents, data, methodologies, systems,
inventions, discoveries, derivatives, enhancements and improvements that are
deliverables or developed under a SOW, whether or not patentable, which are
conceived, and prepared and/or developed, by TME RESEARCH in the course of
performing the services shall be the sole and exclusive property of TME
RESEARCH, except to the extent any COMPANY Intellectual Property is contained
therein and except to the extent any reports or data analysis are developed or
derived from the services provided to COMPANY by TME RESEARCH under the terms of
this Agreement which are deliverables under this Agreement, in which case such
derivative or newly developed data deliverables shall be owned by each party
without the need to account to the other party. Either party shall have the
right to use such derivative or newly developed data deliverables for its own
business purposes without the need for authorization or consent from the other
party.

 

7.4         Any and all materials, documents, data, methodologies, systems,
inventions, discoveries, derivatives, enhancements and improvements that are
deliverables or developed under a SOW, whether or not patentable, which are
conceived, and prepared and/or developed, by COMPANY shall be the sole and
exclusive property of COMPANY (“COMPANY DERIVED IP”), except to the extent any
TME RESEARCH Intellectual Property is contained therein and except to the extent
developed or derived by TME RESEARCH and provided to COMPANY under the terms of
this Agreement, or to the extent Data is provided as a Deliverable to TME
Research by COMPANY under the terms of this Agreement, in which case such
derivative or newly developed data shall be owned by each party without the need
to account to the other party. Either party shall have the right to use such
derivative or newly developed data for its own business purposes without the
need for authorization from the other party. For clarity, notwithstanding
anything in this Agreement or SOW to the contrary, the parties agree that
COMPANY DERIVED IP, shall at all times remain the sole and exclusive property of
the COMPANY and shall include all materials, documents, data, methodologies,
systems, inventions, discoveries, derivatives, enhancements and improvements,
whether or not patentable, that are derived from the NextCYTE micro array test,
including any such derivations using the TME RESEARCH Intellectual Property that
is licensed or otherwise provided to COMPANY under this Agreement or any SOW. By
way of example and without limitation, if a SOW requires that COMPANY provide
any data, test, results or analysis of the NextCYTE micor array tests to TME
then such data, test, result or analysis shall remain the sole and exclusive
property of COMPANY.

 

7.5         For purposes of clarity, such business purposes mentioned in
Sections 7.3 and 7.4 above shall include, but shall not be limited to, the right
of publication under its own name and in accordance with Section 10.
Notwithstanding anything to the contrary contained herein, the parties agree
that if the other party’s name or products or reference to the project that is
the subject of any particular SOW is made in writing, the other party shall have
the right to review and comment on any such publication prior to release of such
publication.

 

Page 5 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

8.           LIMITATION OF LIABILITY AND INDEMNIFICATION

 

8.1         EXCEPT AS PROVIDED BELOW, NEITHER PARTY OR ANY THIRD PARTY LICENSOR
OF A PARTY SHALL BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL,
OR INDIRECT DAMAGES, OR ANY DAMAGES FOR LOST DATA, BUSINESS INTERRUPTION, LOST
PROFITS, LOST REVENUE, OR LOST BUSINESS, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY, ARISING OUT
OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGE, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY. IN NO EVENT WILL THE AGGREGATE LIABILITY OF ANY PARTY UNDER THIS
AGREEMENT EXCEED THE TOTAL FEES PAID UNDER THIS AGREEMENT OR THE APPLICABLE SOW
DURING THE TWELVE MONTHS IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO THE
CAUSE OF ACTION.

 

8.2         Indemnification. Subject to Section 8.1 above, including without
limitation the aggregate liability of each Party, each Party (the “Indemnifying
Party”) shall indemnify and hold harmless the other Party, and their respective
directors, employees, consultants and agents (the “Indemnified Parties”) from
and against any and all liabilities, losses, damages, costs, and other expenses
(including reasonable attorneys’ fees) (“Losses”) incurred by the Indemnified
Parties as a result of any claim, demand, action or proceeding by any third
party against such Indemnified Parties (each, a “Claim”) to the extent arising
from or relating to any material breach of any representation, warranty,
covenant, or obligation of the Indemnifying Party under this Agreement, or any
gross negligence or willful misconduct by the Indemnifying Party or any of its
employees, agents, or subcontractors, provided the Indemnifying Party is found
liable for such expenses as adjudicated in a final court of competent
jurisdiction, if the Indemnifying Party so chooses to go to a court of last
resort, otherwise the initial court of competent jurisdiction.

 

8.3         Settlement. No settlement or compromise of a Claim subject to the
indemnification provision will be binding on either Party without prior written
consent. Such consent of settlement or compromise will not be unreasonably
withheld, conditioned or delayed. Neither party will admit fault on behalf of
the other Party without the prior written approval of that party.

 

9.           WARRANTIES AND DISCLAIMER

 

9.1          Each Party represents and warrants to the other that: (i) it has
the full corporate or limited liability power, as applicable, to enter into this
Agreement and to perform its obligations hereunder; (ii) this Agreement
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms; and (iii) this Agreement does
not contravene, violate or conflict with any other agreement of such Party.

 

9.2          EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, ALL MATERIALS,
PRODUCTS AND SERVICES, IF ANY, ARE PROVIDED “AS IS,” “WHERE IS” AND WITHOUT
WARRANTY OF ANY KIND. EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY REPRESENTATIONS OR
WARRANTIES IN CONNECTION WITH ANY AND ALL MATERIALS, PRODUCTS AND SERVICES
PROVIDED PURSUANT TO THIS AGREEMENT, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, TITLE, ANY
WARRANTIES ARISING OUT OF A COURSE OF PERFORMANCE, DEALING OR TRADE USAGE, AND
THEIR EQUIVALENTS UNDER THE LAWS OF ANY JURISDICTION.

 

Page 6 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

10.         PUBLICITY

 

Except as necessary to perform the services and except as limited below in this
Section, the parties agree they shall not disclose the existence or the terms
and conditions of this Agreement or any associated Statements of Work to any
third party, except as may be required (i) to implement or enforce the terms of
this Agreement; (ii) by legal procedure or by law; or (iii) by an existing or
potential investor, acquiring company, bank or other financial institution,
under appropriate non-disclosure terms in connection with a merger, acquisition,
financing, loan agreement or similar corporate transaction; and the parties
agree they shall not, except as required by legal procedure or by law, without
first obtaining the prior written consent of the other party, (i) announce this
Agreement in a press release or promotional material, (ii) disclose TME RESEARCH
as the source of any data provided to COMPANY to any third party without the
written consent of TME RESEARCH; or (iii) use each other’s name, symbols or
marks in any form of publicity without the prior written consent of the other
party.

 

11.         INDEPENDENT CONTRACTOR

 

The relationship of the parties to each other under this Agreement is that of
independent contractors, and nothing contained herein will be construed to
constitute, create, or in any way be interpreted as, a joint venture,
partnership, or business organization of any kind. Except as expressly provided
for in this Agreement, under no circumstances will the employees or agents of
one party be considered employees or agents of the other party. Neither party
may act in a manner which expresses or implies a relationship other than that of
independent contractor, nor bind the other party.

 

12.         ASSIGNMENT

 

Either party may assign this Agreement without the other party’s prior written
consent to a successor in interest by reason of merger, acquisition,
partnership, license agreement or otherwise; provided that no assignment to a
direct competitor of the other party will be permitted without such other
party’s prior written consent. Except as expressly provided in this Section,
neither party will have the right to assign this Agreement or any of its rights
or obligations hereunder without the prior written consent of the other party,
which consent will not be unreasonably withheld, conditioned or delayed. Any
attempt at assignment in violation of this Section shall be null and void.

 

13.         DISPUTE RESOLUTION

 

If a dispute arises between the parties relating to this Agreement, the parties
will meet and attempt to resolve the dispute in good faith. In the event the
dispute is not resolved through negotiation within ten business days after said
meeting, the parties will submit to confidential, non-binding mediation before a
mutually acceptable mediator. Each party will designate at least one corporate
officer with full authority to resolve the dispute who will attend and
participate in the mediation. If the dispute remains unresolved after mediation,
then each party will be free to pursue any available remedy at law or in equity.
Each party will bear its own legal fees and any costs incurred under this
Section.

 

14.         GENERAL

 

14.1        Notice. Any notice or communication required or permitted hereunder
shall be in writing and shall be deemed received (i) on the date received if
delivered by a reputable overnight delivery service, or (ii) three days after
the date postmarked if sent by first class, registered or certified mail, with
return receipt requested. Notice given under this Section 15.1 shall be sent to
the parties at the addresses first cited above (or such other address as the
applicable party may provide by written notice):

 

Page 7 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 

 

14.2       Insurance. Each party will maintain in full force and effect
throughout the performance of this Agreement worker’s compensation, general
liability, automobile liability, and professional general or product liability
insurance coverage in amounts appropriate to conduct its business and sufficient
to cover its indemnification obligations hereunder, at its sole cost and
expense.

 

14.3       Severability. If any term of this Agreement is declared
unenforceable, then the unenforceability thereof will not affect the remaining
terms of this Agreement, provided the commercial goals of the Agreement or
relevant SOW may be reasonably met.

 

14.4       Waiver. Failure to enforce any of the terms or conditions of this
Agreement will not constitute a waiver of any such terms or conditions, then or
in the future, or of any other terms or conditions.

 

14.5       Governing Law and Forum; Compliance with Law. This Agreement will be
governed by and construed in accordance with the laws of the State of
Pennsylvania, without regard to its conflict of laws provisions. The parties
hereby consent to the exclusive jurisdiction of the state and federal courts
located in the State of Pennsylvania.

 

14.6       Compliance with Law. Each party is responsible for compliance with
all Applicable Laws pertaining to the performance of its obligations under this
Agreement, including without limitation HIPAA or any other applicable law
relating to security or privacy of information or the exchange of health
information.

 

14.7        Entire Agreement. This Agreement, including any Statement(s) of
Work, amendments and attachments hereto, constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes and
replaces all prior contracts, agreements, and understandings relating to the
same subject matter, whether written or oral. No waiver, consent, change or
modification to this Agreement will be binding, unless in writing and signed by
duly authorized representatives of TME RESEARCH and COMPANY. The Attachments and
any amendments attached hereto and referenced herein shall constitute an
integral part of this Agreement. Section titles and headings contained in this
Agreement are intended for convenience only and are not intended to effect the
interpretation or construction of any term or provision hereof. This Agreement
may be executed in counterparts. Those provisions of this Agreement which, by
their nature are meant to survive any termination of this Agreement will so
survive.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement through
their duly authorized representatives as of the Effective Date.

 

TME Research   The National Reference Laboratory for
Breast Health, Inc.           By: /s/ Mark Gittleman   By: /s/ Kyle Guse Name:
Mark Gittleman   Name: Kyle Guse Title: President   Title: CFO Date: 9/1/14  
Date: 9/15/14

 

Page 8 of 8 Confidential TME Research July 2014 Vers.02cf  

 

 

 



 

[tex10-4logo.jpg]

 

EXHIBIT A

Statement of Work

 

TME Research, LLC

and

The National Reference Laboratory for Breast Health, Inc.

 

Project: NextCyte Full Transcriptome Data Analysis of Patients with Invasive
Breast Cancer

 

Terms and Conditions

 

This Statement of Work, effective as of September 1, 2014, (the "Effective Date
of the Statement of Work"), is entered into pursuant to and under the terms and
conditions of the TME Research Master Services Agreement between TME Research
and The National Reference Laboratory for Breast Health, Inc. effective as of
August 29, 2014. The terms of the TME Research Master Services Agreement
("Master Agreement") and the terms of this Statement of Work shall apply to this
project. Should there be any inconsistencies between the terms, the terms of
this Statement of Work shall take precedence.

 

Overall Obiectives/Scope of Work

 

In accordance with the terms and conditions in the Master Agreement and the
terms of this SOW and any of its Exhibits or other agreed to documents duly
signed by representatives of the parties, the major objectives are as defined
below:

 

Objective: To provide matched sets of de—identified tissue samples and
clinically annotated retrospective data on 100 breast cancer patients for
testing and evaluation of the NextCyte gene test

 

Tasks include:

 

·TME will provide to NRLBH tissue sample slides from formalin fixed paraffin
embedded (FFPE) blocks and matched de—identified clinically annotated data
(de—identified in accordance with HIPAA regulations) such as patient age, tumor
characteristics, nodal status, staging, recurrence and death, as defined by
NRLBH requirements and agreed to in writing by both parties

·NRLBH to use its NextCyte gene chip microarray test on the tissue samples
provided by TME and provide per sample results back to TME

·NRLBH shall perform own data analysis and provide the results of such testing
and analysis to TME

·TME will provide Consultant Services, at the rates stated below, including
interpretation of these data clinical value, and recommendations for next steps,
if desired by NRLBH

  



SOW for NextCyte Full Transcriptome Analysis of Patients for TME Research  
CONFIDENTIAL



 

   

 

  

If mutually desirable and agreed upon by NRLBH and TME for the fees outlined
below for Consulting Services, TME principle investigators may co—author
publication/s of the results

 

TME Tissue Samples with Clinical Annotations will be provided per the
description below:



·100 FFPE de—identified (no patient identifiers) breast tissue samples with
clinically relevant annotations specific to the NRLBH testing objective/s for
NextCyte gene chip microarray test to include:



o   50 from patients diagnosed with node positive disease with five year minimum
follow up

o   50 from patients diagnosed with node negative disease with five year minimum
follow up

o   Samples from up to 4 diverse breast specialist practices

Clinical annotations will include traditional pathologic parameters and the
5year + follow up data, such parameters as requested by NRLBH and agreed to in
writing by TME.

 

Tissue Sample/Data Use

 

All of the data/samples/reports provided by TME to NRLBH, as documented within
this SOW, will be used for the sole purpose of establishing that NextCyte gene
chip microarray test alone and/or in conjunction with the clinical and pathology
report results can analyze breast cancer from FFPE tissues samples in a
retrospective cohort and predict:

 

1) Lymph node status

2) Five year recurrence

3) Systemic treatment impact

 

The tissue samples, or any parts thereof, and/or annotated clinical data
provided by TME shall not be used for any other purpose(s) unless agreed to in
writing by TME prior to such use(s). The parties agree that the tissue samples
or any data provided by TME to NRLBH will not be used for subject
identification. The parties agree that certain other uses may require a separate
agreement, including separate costs, for such usage, that is agreed upon by the
parties.

 

Deliverables and Timelines

 

Deliverable   Timeline       TME provide a total of 100 patient tissue samples
plus matched clinical data   As soon as practically feasible after Master
Agreement and SOW signing and upon receipt of clinical data requirements from
NRLBH       TME provide additional tissue samples plus clinical data to complete
the project (as needed and determined by NRLBH)   As soon as practically
feasible after receipt of request       NRLBH to provide sample test results to
TME   Upon completion of testing       NRLBH provide to TME analysis and review
of aggregate and analyzed data   TBD       TME provide Consulting services   TBD

  



SOW for NextCyte Full Transcriptome Analysis for TME Research    2 CONFIDENTIAL



 

   

 

 

Compensation

 

Based on the scope of the project outlined in this Statement of Work, the total
cost of this project will be $162,600, plus any additional fees for Consulting
Services billed at the hourly Consultant rate provided herein.

 

Payment Schedule

 

The parties agree to the payment amounts and due dates for such payments as
provided below. Payments shall be made by NRLBH by check to TME:

 

TME Research

Suite 302

250 Cetronia Road

Allentown, Pa. 18104

 

Description of Services Provided   Due Date   Amount          

Start—Up Costs:

· Study Concept development including review of data requirements and
objectives, create data collection strategy, development of research protocol
and clinically annotated data collection tool and IRB submission for PI and
Sub—investigators

· Licensing of/Access to/utilization of TME database for study purposes

· Investigator site start up and training costs

· PI site admin/closing costs/document storage, etc.

· Investigator path lab start up and training costs

  At Master Agreement and SOW Signing, receipt of data requirements from NRLBH  
$99,600          

Slide Preparation & Delivery — Initial Delivery:

· Study Supervision—Clinical Coordinator/project manager

· Screening and enrollment of patients for inclusion

· Pathology slide prep, shipping

· Data extraction and organization from TME database

  At time of Initial Delivery of first 25 samples plus data sets   $31,500

  

SOW for NextCyte Full Transcriptome Analysis for TME Research    3 CONFIDENTIAL

  

   

 

  

Slide Preparation & Delivery — Final Delivery & Payment for any Additional Slide
Delivery:

· Study Supervision—Clinical Coordinator/project manager

· Screening and enrollment of patients for inclusion

· Pathology slide prep, shipping,

· Data extraction and delivery from TME database

  At time of final Delivery   $31,500           Additional patient screening,
data extraction, preparation slide and shipping to meet stated objective of 100
evaluable patients   Upon Delivery   $450 per slide set with annotated data
(slide set defined as set of FFPE slides provided for each patient)

Consulting Services:

• Analysis

• Interpretation/recommendations

• Publications

  TBD (as agreed to in writing by the parties)   $500/hour/consultant

 

Additional Terms

 

In addition to the terms and conditions of the Master Agreement, the parties
agree:

(1)that TME shall have the right to audit the processes/procedures used by NRLBH
to conduct the testing and to audit the results of the tests reported by NRLBH.
Such audit(s) will be conducted at a reasonable time and place agreed to by the
parties after such request for audit is made by TME. All TME costs associated
with such audit shall be borne by TME; and

 

Administrative Detail

 

·All state and federal laws regarding privacy, including HIPAA, will be followed
in this engagement.

·This Statement of Work is consistent with meeting the protections stipulated by
the Department of Health and Human Services' regulations related to the payment
for personal and/or management services set forth at 42 C.F.R. §1001.952(d). No
health care providers will receive any payments, or other remuneration, for the
purpose of inducing them to utilize any TME product or service.

·TME represents and warrants that the fees charged to NRLBH are standard and are
at or below the rates charged to other TME customers for the same or similar
services. These rates are Fair Market Value (FMV) for the expertise offered by
TME.

  

SOW for NextCyte Full Transcriptome Analysis for TME Research    4 CONFIDENTIAL







 

   

 

 

IN WITNESS WHEREOF, the parties have accepted and agreed to this Statement of
Work:

  



TME Research, LLC   The National Reference Laboratory for Breast Health, Inc.  
        By: /s/ Mark Gittleman   By: /s/ Kyle Guse Name: Mark Gittleman   Name:
Kyle Guse Title: President   Title: CFO Date: 9/1/14   Date: 9/14/14



 

SOW for NextCyte Full Transcriptome Analysis for TME Research    5 CONFIDENTIAL

  

   

